                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


ROGER PRINGLE,

          Plaintiff,

v.                                  Civil Action No. 2:18-cv-00901

ATTORNEY GENERAL, U.S.A.,
Government Office,

          Defendant.


                   MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on July 3, 2018; and the magistrate judge

having recommended that the court deny plaintiff Roger Pringle’s

“Motion for ‘Actio’ Damnio Injuria Procedre Torts” and all

subsequent motions for relief in this case; deny the plaintiff’s

Application to Proceed Without Prepayment of Fees and Costs; and

dismiss this matter from the docket of the court; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that the findings made in the

Proposed Findings and Recommendation of the magistrate judge be,

and they hereby are, adopted by the court and incorporated

herein.
          The court further notes the plaintiff’s motion to

stay, filed July 9, 2018.   Inasmuch as it lacks any substantive

ground, it is ORDERED that the plaintiff’s motion to stay be,

and it hereby is, denied.


          It is, therefore, ORDERED that this case be, and it

hereby is, dismissed.


          The Clerk is directed to forward copies of this

written opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                    ENTER: January 9, 2019




                                2
